Case 4:19-cv-04007-SOH Document 51               Filed 10/16/19 Page 1 of 23 PageID #: 329



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

DONALD ADKINSON and
KERRY WIMLEY, Individually
And on Behalf of All Others
Similarly Situated                                                                  PLAINTIFFS


v.                                   Case No. 4:19-cv-4007


TIGER EYE PIZZA, LLC and
KEN SCHROEPFER                                                                   DEFENDANTS

                                            ORDER

       Before the Court is Plaintiffs Donald Adkinson and Kerry Wimley’s Motion for

Conditional Certification, for Approval and Distribution of Notice and for Disclosure of Contact

Information. (ECF No. 17). Defendants Tiger Eye Pizza, LLC and Ken Schroepfer have

responded. (ECF No. 35). Plaintiffs have replied. (ECF No. 43). The Court finds the matter ripe

for consideration.

                                      I. BACKGROUND

       On April 23, 2019, Plaintiffs filed this action, seeking relief pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the Arkansas Minimum Wage Act

(“AMWA”), Ark. Code Ann § 11-4-201, et seq. Plaintiffs allege that they were formerly employed

by Defendants as hourly paid delivery drivers at Defendants’ pizza stores in Texarkana, Arkansas

and Texarkana, Texas. Plaintiffs claim that Defendants failed to pay them, and others similarly

situated, proper minimum wage and overtime compensation. Plaintiffs’ complaint indicates that

they bring their FLSA claims for collective-action treatment on behalf of all others similarly

situated. Plaintiffs likewise indicate that they bring their AMWA claims for Federal Rule of Civil
Case 4:19-cv-04007-SOH Document 51                         Filed 10/16/19 Page 2 of 23 PageID #: 330



Procedure 23 class-action treatment on behalf of all others similarly situated.1

          In the instant motion, Plaintiffs ask the Court to certify, pursuant to the FLSA, the

following collective: “All Delivery Drivers employed by Defendants since January 23, 2016.”

(ECF No. 17, p. 2). Plaintiffs also ask for a ninety-day period to distribute notice and consent

forms and for potential plaintiffs to opt into this case. Plaintiffs further ask the Court to order

Defendants to provide the names, current and/or last known mailing addresses, and cell phone

numbers, or alternatively email addresses, of potential opt-in plaintiffs. Plaintiffs ask the Court to

authorize a distribution plan involving notice being delivered to potential opt-ins via U.S. mail,

text message, and alternatively, email for potential plaintiffs who have no known cell phone

number, with a follow-up email being sent three weeks after the delivery of initial notice.

Defendants oppose the motion.

                                               II. DISCUSSION

          The Court is faced with two tasks. First, the Court must determine whether conditional

certification of the proposed collective is proper under the FLSA. Second, if the Court finds that

conditional certification is appropriate, the Court must outline the correct means of providing

notice to potential opt-in plaintiffs and set procedures by which a potential collective member may

opt in.

          A. Whether Conditional Certification is Proper

          Because Plaintiffs bring a collective action pursuant to the FLSA, they must use the opt-in

mechanism under 29 U.S.C. § 216(b) for joining members of the proposed collective as opposed

to the opt-out procedures set forth in Federal Rule of Civil Procedure 23. Resendiz-Ramirez v. P

& H Forestry, LLC, 515 F. Supp. 2d 937, 939 (W.D. Ark. 2007). Under the FLSA, an action may


1
 Plaintiffs have not asked for certification of a Rule 23 class action. Thus, the remainder of this order will concern
only whether Plaintiffs’ FLSA claims are appropriate for collective treatment.

                                                          2
Case 4:19-cv-04007-SOH Document 51                 Filed 10/16/19 Page 3 of 23 PageID #: 331



be brought “by any one or more employees for and on behalf of himself or themselves and other

employees similarly situated.” 29 U.S.C. § 216(b). Collective actions brought under section

216(b) are “intended to serve the interests of judicial economy and to aid in the vindication of

plaintiffs’ rights.” Resendiz-Ramirez, 515 F. Supp. 2d at 940 (citing Hoffmann-La Roche Inc. v.

Sperling, 493 U.S. 165, 170 (1989)).

       “Ultimately, certification of a collective action will depend on whether the named plaintiffs

are similarly situated to the [collective members].” Murray v. Silver Dollar Cabaret, Inc., No.

5:15-cv-5177-PKH, 2017 WL 514323, at *2 (W.D. Ark. Feb. 8, 2017). Section 216(b) does not

provide a standard for courts to utilize when determining whether the plaintiff and the collective

members are “similarly situated,” and the Eighth Circuit has not yet enunciated a standard. Id.

However, the prevailing approach within this circuit for collective action certification under

section 216(b) is the two-step process set forth in Mooney v. Aramco Services Co., 54 F.3d 1207,

1214 (5th Cir. 1995). Id. (citing Resendiz-Ramirez, 515 F. Supp. 2d at 940).

       The two-stage process for collective-action certification is divided into: (1) the notice

stage; and (2) the opt-in, or merits stage. Resendiz-Ramirez, 515 F. Supp. 2d at 941. During the

notice stage, the Court decides—usually based only on the pleadings and affidavits that have been

submitted—whether notice should be given to potential plaintiffs. Mooney, 54 F.3d at 1213. If

the Court allows for notification, the Court typically creates a conditional certification of a

representative class and allows notice to be sent to the potential opt-in plaintiffs. Id. at 1214.

       At the second stage of the certification process, the Court must decide whether the action

should be maintained through trial. Resendiz-Ramirez, 515 F. Supp. 2d at 940. Typically, the

second stage is precipitated by a motion to decertify by the defendant, which is usually filed when

discovery is largely complete. Id. If the Court decides to decertify the class, the opt-in plaintiffs



                                                  3
Case 4:19-cv-04007-SOH Document 51                    Filed 10/16/19 Page 4 of 23 PageID #: 332



are dismissed from the suit without prejudice and the case proceeds only for the class

representatives in their individual capacities. Id.

       This case is presently at the first stage of the two-stage certification process. At this initial

stage, the Court does not make findings on legal issues or focus on whether there has been an

actual violation of the law. See Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1106-07

(10th Cir. 2001). Further, at this stage, the Court does not make credibility determinations or

resolve contradictory evidence presented by the parties. See Grayson v. K Mart Corp., 79 F.3d

1086, 1099 n.17 (11th Cir. 1996). Instead, the Court determines whether, under the lenient

standard of the notice stage, the named plaintiffs, through pleadings and affidavits, have

demonstrated that they are “similarly situated” to the potential collective members. See 29 U.S.C.

§ 216(b); Thiessen, 267 F.3d at 1106-07.

       Although the FLSA does not define the term “similarly situated,” it typically requires a

showing that the plaintiff and potential collective members were victims of a common decision,

policy, or plan of the employer that affected all collective members in a similar fashion. See

Thiessen, 267 F.3d at 1106-08; Kautsch v. Premier Commc’ns, 504 F. Supp. 2d 685, 689 (W.D.

Mo. 2007). Further, the “similarly situated” determination requires only a modest factual showing

and does not require the plaintiff and the potential collective members to show that they are

identically situated. See Harris v. Express Courier Int’l, Inc., 5:16-CV-05033, 2016 WL 5030371,

at *3 (W.D. Ark. Sept. 19, 2016); Kautsch, 504 F. Supp. 2d at 689-90. This is not an onerous

burden, but Plaintiffs nonetheless must show “some identifiable facts or legal nexus . . . bind[ing]

the claims so that hearing the cases together promotes judicial efficiency.” Murray, 2017 WL

514323, at *2 (internal citation omitted). District courts within the Eighth Circuit consider a




                                                  4
Case 4:19-cv-04007-SOH Document 51                           Filed 10/16/19 Page 5 of 23 PageID #: 333



variety of factors when determining whether plaintiffs and proposed class members are “similarly

situated” at the notice stage, including the following:

         (1) whether they hold the same job title; (2) whether they work or worked in the
         same geographic location; (3) whether the alleged violations occurred during the
         same time period; (4) whether they were subjected to the same policies and
         practices established in the same manner by the same decision-maker[;] and (5) the
         extent to which the acts constituting the alleged violations are similar.

Harris v. Express Courier Int’l, Inc., 5:16-cv-5033-TLB, 2016 WL 5030371, at *3 (W.D. Ark.

Sept. 19, 2016).

         Defendants mount a two-pronged attack on Plaintiffs’ motion for conditional certification.

First, they attack the viability of Plaintiffs’ unsworn declarations submitted in support of

conditional certification.2 Second, they argue that the facts of this case are such that conditional

certification is improper. The Court will address each argument in turn.

         1. Declarations

         As a preliminary matter, the Court must address Defendants’ “Objections and Motion to

Strike Declarations,” in which they argue that the Court should strike or otherwise refuse to

consider Plaintiffs’ unsworn declarations that were submitted in support of conditional

certification. (ECF No. 38). Defendants argue that Plaintiffs’ declarations are not competent

evidence because they contain certain statements that are not based on Plaintiffs’ personal

knowledge, that are hearsay, that are irrelevant, or that are conclusory and speculative.

         The Court cannot grant the relief Defendants request with respect to Plaintiffs’ declarations

because the objections/motion to strike was not filed on the docket as a motion and, thus, there is




2
 Parties moving for conditional collective action certification typically provide affidavits in support of the request.
See, e.g., Littlefield v. Dealer Warranty Servs., LLC, 679 F. Supp. 2d 1014, 1017 (E.D. Mo. 2010). An unsworn
declaration may serve as an alternative to a formally attested affidavit if it is signed, dated, and states “under penalty
of perjury” that the information within is true and correct. Banks v. Deere, 829 F.3d 661, 668 (8th Cir. 2016).
Plaintiffs’ motion for conditional certification is accompanied by their separate unsworn declarations.

                                                            5
Case 4:19-cv-04007-SOH Document 51                Filed 10/16/19 Page 6 of 23 PageID #: 334



currently no pending, formal request for relief upon which the Court may act. See Fed. R. Civ. P.

6(b)(1) (“A request for a court order must be made by motion.”). However, even if Court construes

the objections as a formal motion to strike, the Court would decline to grant the relief sought for

the reasons discussed below.

       Defendants ask the Court to strike Plaintiffs’ declarations. Defendants do not identify the

procedural mechanism under which they move to strike, but the Court assumes that they move

under Federal Rule of Civil Procedure 12(f), which authorizes courts to “strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” (emphasis

added). The Federal Rules of Civil Procedure define a “pleading” as: (1) a complaint; (2) an

answer; (3) a reply to a counterclaim; (4) an answer to a crossclaim; (5) a third-party complaint;

and (6) a third-party answer. Fed. R. Civ. P. 7(a). “No other paper will be considered a pleading

except those specifically named in Rule 7(a).” George v. Davis, No. 3:13-cv-3058-PKH, 2015

WL 463114, at *1 (W.D. Ark. Feb. 4, 2015). Thus, “[m]otions, briefs or memoranda, objections,

or affidavits may not be attacked by the [Rule 12(f)] motion to strike.” Id.

       Defendants do not direct their Rule 12(f) motion toward a pleading. Therefore, it would

be procedurally improper to strike Plaintiffs’ declarations under Rule 12(f), and the Court declines

to do so. However, even assuming arguendo that Defendants move not under Rule 12(f), but under

some other unspecified procedural mechanism, the Court would nonetheless decline to strike the

declarations because motions to strike propose a drastic remedy and, thus, are viewed with disfavor

and are infrequently granted. Stanbury Law Firm v. I.R.S., 221 F.3d 1059, 1063 (8th Cir. 2000).

       Alternatively, Defendants ask the Court to refuse to consider Plaintiffs’ declarations

because they do not constitute admissible evidence as they contain statements that are not based

on Plaintiffs’ personal knowledge, that are hearsay, or that are conclusory and speculative.



                                                 6
Case 4:19-cv-04007-SOH Document 51                 Filed 10/16/19 Page 7 of 23 PageID #: 335



Plaintiffs argue that their affidavits are valid and sufficiently demonstrate that conditional

certification is proper.

        “The Federal Rules of Civil Procedure do not create a standard for reviewing affidavits

submitted in support of motions other than a motion for summary judgment.” Sjoblom v. Charter

Commc’ns, LLC, No. 3:07-cv-0451-BBC, 2007 WL 4560541, at *10 (W.D. Wis. Dec. 19, 2007).

In an FLSA context, some courts decline to consider any part of a plaintiff’s affidavit that does not

constitute admissible evidence. See Harrison v. McDonald’s Corp., 411 F. Supp. 2d 862, 866

(S.D. Ohio 2005) (rejecting portions of an affidavit that constituted inadmissible hearsay).

Conversely, other courts’ treatment of affidavits resembles the Eighth Circuit’s handling of

affidavits at the summary judgment stage, in which the proper determination is not whether the

evidence itself is admissible, but rather whether it could be presented at trial in an admissible form.

See White v. MPW Indus. Servs., Inc., 236 F.R.D. 363, 368 (E.D. Tenn. 2006) (considering hearsay

in the plaintiff’s affidavit because, “[a]t this preliminary stage and for these preliminary purposes,

plaintiffs need not come forward with evidence in a form admissible at trial”); Coan v. Nightingale

Home Healthcare, Inc., No. 1:05-cv-0101-DFH-TAB, 2005 WL 1799454, at *1 n.1 (S.D. Ind.

June 29, 2005) (same); see also Gannon Int’l, Ltd. v. Blocker, 684 F.3d 785, 793 (8th Cir. 2012)

(stating the standard for admissibility of affidavits at the summary judgment stage is whether the

evidence could be presented at trial in an admissible form). Multiple courts within the Eighth

Circuit have followed the latter approach, declining to strike or exclude hearsay found in affidavits

at the conditional certification stage. See, e.g., Bowman v. Doe Run Res. Corp., No. 4:13-cv-2519-

CDP, 2014 WL 3579885, at *4 (E.D. Mo. July 21, 2014); Waters v. Kryger Glass Co., No. 09-

1003-CV-W-SOW, 2011 WL 13290713, at *3 (W.D. Mo. Jan. 12, 2011); West v. Border Foods,

Inc., No. 05-2525 (DWF/RLE), 2006 WL 1892527, at *6 (D. Minn. July 10, 2006).



                                                  7
Case 4:19-cv-04007-SOH Document 51                    Filed 10/16/19 Page 8 of 23 PageID #: 336



            The Court is inclined to agree and finds the latter approach the more prudent of the two, as

it seems unreasonable to impose a higher evidentiary standard for affidavits at the lenient

conditional certification stage than would later be imposed at the summary judgment stage. As

the Eighth Circuit has explained, “a decision to certify a class is far from a conclusive judgment

on the merits of the case, [so] it is of necessity . . . not accompanied by the traditional rules and

procedure applicable to civil trials.” In re Zurn Pex Plumbing Prod. Liab. Litig., 644 F.3d 604,

613 (8th Cir. 2011) (internal quotation marks omitted). “Although Zurn related to a Rule 23 class

certification action, these statements are particularly true of a conditional class certification of an

FLSA action. A conditional class certification is by its very nature ‘conditional’ and subject to

revision by a decertification motion that often follows.” Lindsay v. Wells Fargo Advisors, LLC,

No. 4:12-cv-0577-JAR, 2013 WL 943736, at *5 (E.D. Mo. Mar. 11, 2013) (applying Zurn’s logic

in considering affidavits containing hearsay at conditional certification stage). Accordingly, the

Court will consider Plaintiffs’ provided declarations in support of conditional certification even if,

as Defendants argue, some statements in the declarations would not constitute admissible evidence

at trial.

                   2. Conditional Certification

            In support of their motion for conditional certification, Plaintiffs submitted their own

declarations stating they were employed by Defendants at one or more of three Domino’s pizza

franchise stores in Texarkana, Arkansas, and Texarkana, Texas. (ECF Nos. 17-6, 17-7). Plaintiff

Adkinson worked for Defendants from November 2016 until October 2018. Plaintiff Wimley

worked for Defendants from December 2015 until December 2018. Plaintiffs state that during

those times, they worked dual jobs as “in store” employees and delivery drivers. While working

in store, Plaintiffs state that they were paid $8.50 per hour but, when they left the store for a



                                                     8
Case 4:19-cv-04007-SOH Document 51                  Filed 10/16/19 Page 9 of 23 PageID #: 337



delivery, they would clock out from the “in store” position and clock in as a delivery driver, thereby

changing their pay rate to $5.25 per hour, plus a set rate of $1.05 per delivery (which was later

increased to $1.10 per delivery after June 2018).

       Plaintiffs state that Defendants required them and other delivery drivers to have and

maintain automobiles for deliveries, and to incur all associated costs and expenses, including

gasoline expenses, maintenance, insurance, depreciation, etc. Plaintiffs also state that Defendants

required them and other delivery drivers to keep and pay for cell phones and specific cell phone

software for use in performing their job duties, thereby incurring data and usage costs. Plaintiffs

also state that Defendants required them and other delivery drivers to wear a uniform while

working and that Defendants deducted from their wages to pay the cost thereof. Plaintiffs state

that they and other delivery drivers were not reimbursed by Defendants for any required business-

related expense.

       Defendants make several arguments that this case is inappropriate for collective treatment.

First, they argue that Plaintiffs have failed to submit affidavits from any potential opt-in plaintiff

but, rather, rely solely on Plaintiffs’ separate declarations. Although Defendants do not explicitly

state as much, the implication seems to be that Plaintiffs failed to present evidence of similarly

situated individuals who want to opt into the litigation. (ECF No. 35, pp. 8-9).

       District courts within the Eighth Circuit are split as to whether a plaintiff is required to

present evidence that similarly situated individuals desire to opt into the litigation. Compare

Robinson v. Tyson Foods, Inc., 254 F.R.D. 97, 99 (S.D. Iowa 2008) (requiring showing), with

Kautsch, 504 F. Supp. 2d at 689-90 (not requiring showing). Multiple courts within the Western

and Eastern Districts of Arkansas have held that such a showing is not required. Harrison v. Hog

Taxi, LLC, No. 5:19-cv-5025-TLB, 2019 WL 4280328, at *4 (W.D. Ark. Sept. 10, 2019); Adams



                                                  9
Case 4:19-cv-04007-SOH Document 51                 Filed 10/16/19 Page 10 of 23 PageID #: 338



v. United Cerebral Palsy of Cent. Ark., Inc., No. 4:16-cv-0930-JLH, 2017 WL 5659822, at *1

(E.D. Ark. Apr. 27, 2017); Ford v. Townsends of Ark., Inc., No. 4:08-cv-0509-BSM, 2010 WL

1433455, at *5 (E.D. Ark. Apr. 9, 2010). The Court agrees and joins with the Arkansas federal

district courts that have held that an FLSA plaintiff is not required to prove at the conditional

certification stage that other similarly situated individuals wish to opt into the action. To hold

otherwise would undercut the FLSA’s broad remedial purpose by essentially requiring “plaintiffs

or their attorneys to issue their own form of informal notice or to otherwise go out and solicit other

plaintiffs. This would undermine a court’s ability to provide potential plaintiffs with a fair and

accurate notice and would leave significant opportunity for misleading potential plaintiffs.”

Harrison, 2019 WL 4280328, at *4.

       Considering the relevant standards and applicable factors listed above, the Court finds

under the lenient standard of this notice stage that Plaintiffs have met their burden of demonstrating

that they are similarly situated with putative members. Throughout the pleadings and their separate

declarations, Plaintiffs established that they and all other potential plaintiffs were delivery drivers

at one or more of Defendants’ three pizza stores in Texarkana at all relevant times, and that they

were all subject to the same alleged FLSA violations by not being paid proper minimum wage and

overtime. Plaintiffs also established that they and the putative members were required by

Defendants to maintain automobiles and cell phones for work purposes and to incur all related

costs, without reimbursement from Defendants. Thus, Plaintiffs have made substantial allegations

that they and the putative collective members were similarly situated and were the victims of a

single decision, policy, or plan of Defendants.

       Defendants also argue that this case is inappropriate for collective treatment because the

determination of whether Defendants’ reimbursement policies caused its delivery drivers’ hourly



                                                  10
Case 4:19-cv-04007-SOH Document 51                Filed 10/16/19 Page 11 of 23 PageID #: 339



wages to fall below minimum wage depends on individualized, fact-driven inquiries regarding

variation in payments and reimbursements among Defendants’ employee delivery drivers.

Specifically, Defendants argue that each delivery driver’s vehicle usage will differ; that the hourly

wages paid to the delivery drivers are inherently variable; and that vehicle-related reimbursement

costs are variable. Thus, Defendants argue that Plaintiffs and potential opt-ins will not rely on

common evidence but, rather, will have to submit individualized evidence related to their vehicle

usage, wages and expenses, and reimbursement. In further support of their argument, Defendants

submit Defendant Schroepfer’s declaration, which refutes certain statements in Plaintiffs’

declarations related to expense reimbursement. Accordingly, Defendants conclude that this case

is inappropriate for collective treatment and assert that Plaintiffs’ motion must be denied.

       “Arguments concerning the merits of the plaintiffs’ claims and the impropriety of

individualized inquiries in collective actions are inappropriate for consideration at the conditional

certification stage.” Israsena v. Chalak M&M AR1 LLC, No. 4:15-cv-0038-JLH, 2015 WL

13648567, at *2 (E.D. Ark. Oct. 14, 2015). “Simply identifying differences between the parties is

not enough to defeat a motion for class notification at this notice stage.” Helmert v. Butterball,

LLC, No. 4:08-cv-0342-JLH, 2009 WL 5066759, at *4 (E.D. Ark. Dec. 15, 2009). Even if these

differences may affect Plaintiffs’ ability to prove liability, the Court does not reach the merits of

the parties’ claims and defenses at the certification stage. Id. “So long as the plaintiffs provide

evidence that the proposed class members were victims of the same policy or plan, conditional

certification is appropriate.” Id. To the extent Defendants ask that the Court weigh the credibility

of Plaintiffs’ and Defendants’ declarations to conclude that the proposed collective is not, in fact,

similarly situated, the Court will not consider disputes over the factual accuracy of Plaintiffs’

statements or weigh the credibility of Plaintiffs’ submitted declarations at this stage. Murray, 2017



                                                 11
Case 4:19-cv-04007-SOH Document 51                Filed 10/16/19 Page 12 of 23 PageID #: 340



WL 514323 at *3.

       As noted above, the Court is satisfied that Plaintiffs have made a modest showing that they

and other delivery drivers are similarly situated in that, while employed as delivery drivers for

Defendants in Texarkana during the relevant period, they were subjected to a common policy

which deprived them of requisite minimum wage and overtime.              Thus, this case will be

conditionally certified as a collective action.

       B. Notice Plan

       Once the Court has determined that potential opt-in plaintiffs may be similarly situated for

the purposes of authorizing notice, the Court certifies the collective action and Plaintiffs send

court-approved notice to potential class members. See Kautsch v. Premier Commc’ns, 504 F.

Supp. 2d 685, 689-90 (W.D. Mo. 2007). “A district court has broad discretion regarding the details

of the notice sent to potential opt-in plaintiffs.” See, e.g., Murray, 2017 WL 514323, at *4.

       The overarching policies of the FLSA’s collective suit provisions require that the proposed

notice provide “accurate and timely notice concerning the pendency of the collective action, so

that [potential opt-in plaintiffs] can make informed decisions about whether to participate.”

Hoffmann-La Roche, 493 U.S. at 170. The content and method of disseminating notice to potential

collective members must be approved by the district court. Littlefield, 679 F. Supp. 2d at 1018.

Although reasonable amendments to the proposed notice are permissible, the Court will not allow

amendments that are “unduly argumentative, meant to discourage participation in the lawsuit, or

are unnecessary or misleading.” Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445,

450 (S.D.N.Y. 2011).

       Plaintiffs ask the Court to: (1) approve the language of their proposed collective action

notice and consent forms; (2) grant Plaintiffs leave to send the same through U.S. mail and text



                                                  12
Case 4:19-cv-04007-SOH Document 51                 Filed 10/16/19 Page 13 of 23 PageID #: 341



message or, alternatively, via email to those who have no known cell phone number; (3) grant

Plaintiffs leave to send a follow-up email twenty-one days after initial distribution; (4) approve the

proposed text message for the electronic transmissions; (5) set a ninety-day period in which to

distribute the notice and allow for opt-ins; and (6) direct Defendants to provide relevant contact

information for potential opt-ins. Defendants raise objections taking issue with certain information

in the notice itself; with certain contact information Plaintiffs request from Defendants; and with

Plaintiffs’ request that notice be provided by text message and email.

        The Court will begin with the aspects of Plaintiffs’ proposed notice plan that Defendants

do not object to. The general form and language of the proposed collective notice and consent

forms are approved, save for specific objected-to portions that will be addressed below. Plaintiffs’

request to send their notice and consent forms to potential collective members through U.S. mail

is approved. A ninety-day period in which to distribute notice and consent forms and to allow for

opt-ins is reasonable and shall be approved. With that addressed, the Court will now take up the

objected-to portions of the proposed notice plan.

                1. Content of Notice and Consent Forms

        Defendants present several objections to the proposed notice and consent forms. First,

Defendants object to the notice’s temporal scope, which contemplates notice being delivered to all

delivery drivers employed by Defendants since January 23, 2016. Second, Defendants argue that

the notice improperly displays the case caption, which gives the appearance of an official court

pleading. Third, Defendants argue that the Court should remove from the notice a provision stating

that it is against the law for the putative collective members to be discriminated or retaliated against

for joining this suit. The Court will separately address each objection.




                                                  13
Case 4:19-cv-04007-SOH Document 51                         Filed 10/16/19 Page 14 of 23 PageID #: 342



                           a. Temporal Scope

         Defendants take issue with the temporal scope of the proposed notice form’s collective

definition. Plaintiffs propose that the notice form be sent to all delivery drivers employed by

Defendants on or after January 23, 2016, the date this action was brought. Defendants note that,

assuming arguendo that Plaintiffs can show that Defendants willfully violated the FLSA,3 the

three-year limitations period for each putative collective member is measured retrospectively from

the time the member files consent to join the action, not from the filing of this case. Thus,

Defendants suggest that the proposed notice could mislead its recipients into believing that they

can opt into this case when they perhaps cannot. Defendants suppose a hypothetical in which an

individual worked for Defendants on or after January 23, 2016, but left Defendants’ employ more

than three years before filing a consent to join this case. In that scenario, the individual would

technically fall within the proposed notice’s collective definition, but their claim would be time

barred. Defendants propose no alternative temporal scope.

         Plaintiffs respond that the intricacies of the FLSA limitations period cannot be succinctly

described in the notice form and that it is necessary to include a final cutoff date for the collective’s

time period. Plaintiffs state that they chose the date this case was filed in order to include all

potential opt-in plaintiffs. Plaintiffs suggest that Defendants’ request to change the notice’s

temporal scope is merely an attempt to bury the notice recipients in confusing legalese and thereby

chill participation in this case.

         The parties each raise valid points, but the Court declines to order modification of

Plaintiffs’ proposed temporal scope. “At this stage in the litigation, judicial economy is served by


3
  FLSA claims are normally time barred if commenced more than two years after the cause of action accrues, but if
the violations are shown to be willful, the limitations period is extended to three years. 29 U.S.C. § 255(a). Collective
members commence their claim when they file consent to join the suit. 29 U.S.C. § 256(b). In this case, Plaintiffs
allege willful violations of the FLSA, so the three-year limitations period applies.

                                                          14
Case 4:19-cv-04007-SOH Document 51               Filed 10/16/19 Page 15 of 23 PageID #: 343



conditionally certifying a larger, more inclusive class.” Cruthis v. Vision’s, No. 4:12-cv-244-

KGB, 2013 WL 4028523, at *5 (E.D. Ark. Aug. 7, 2013). “The Court will address opt-in plaintiffs

with time-barred claims if and when they join the litigation.” Cummings v. Bost, Inc., No. 2:14-

cv-2090-PKH, 2015 WL 13655466, at *6 (W.D. Ark. Apr. 13, 2015).

                       b. Case Caption

       Defendants take issue with the header of the proposed notice, as it begins with the case

caption. Defendants suggest that the notice should instead be formatted as a letter from Plaintiffs’

counsel. Defendants argue that inclusion of the case caption gives the notice the appearance of an

official court pleading, which could confuse its recipients. Defendants do not elaborate on how

notice recipients may be confused by the case caption, but the Court presumes that Defendants

believe that a notice with a case caption might give the appearance of judicial endorsement of the

merits of this action. Plaintiffs maintain that this Court and other Arkansas federal courts have

routinely authorized FLSA notice forms that contain the case caption and that any potential

confusion is remedied by the inclusion of a disclaimer of judicial approval of the case.

       The Court does not agree that the header of the notice, containing the full case caption,

implies judicial endorsement of the merits of the action. Courts within the Western District of

Arkansas have previously approved collective action notices with a header bearing the case

caption. See, e.g., Jordan v. RHD, Jr., Inc., No. 2:16-cv-2227-PKH, 2017 WL 10128906, at *4

(W.D. Ark. Feb. 17, 2017); Murray, 2017 WL 514323, at *4. “[I]t is proper to include . . . basic

identifying information” like a case caption, Putman v. Galaxy 1 Mktg., Inc., 276 F.R.D. 264, 276

(S.D. Iowa 2011), and “such a header helps to identify [the] notice as distinct from solicitation

from a lawyer or junk mail.” Tegtmeier v. PJ Iowa, L.C., 208 F. Supp. 3d 1012, 1024 (S.D. Iowa

2016). Accordingly, Plaintiffs’ notice form may bear the case caption.



                                                15
Case 4:19-cv-04007-SOH Document 51                           Filed 10/16/19 Page 16 of 23 PageID #: 344



         However, out of an abundance of caution, the Court agrees with Plaintiffs that a judicial

disclaimer would prevent any potential confusion related to judicial endorsement. The Court

cannot locate judicial disclaimer language in Plaintiffs’ proposed notice form,4 so the Court will

require Plaintiffs to revise their notice form to include the following language in numbered

paragraph 2: “The Court does not encourage or discourage participation in this case.” See Attaway

v. Hydrostatic Oil Tools, Inc., No. 1:19-cv-1015-SOH (W.D. Ark. Aug. 12, 2019), ECF No. 20

(requiring an identically worded judicial disclaimer provision). This additional language will

ensure that the notice “respect[s] judicial neutrality . . . [and] avoid[s] even the appearance of

judicial endorsement of the merits of the action.” Hoffmann-La Roche, 493 U.S. at 174.

                            c. Anti-Retaliation Provision

         Defendants take issue with a provision in the notice stating that the putative collective

members cannot be discriminated or retaliated against for joining this action. Defendants argue

that Plaintiffs have not alleged or shown that Defendants have or will retaliate against a current or

former employee and, thus, such a provision is unnecessary. Plaintiffs respond that inclusion of

the anti-retaliation provision will not prejudice Defendants if they do not intend to retaliate against

any putative collective members who join the suit.

         The potential of chilled participation in an FLSA action due to fear of retaliation by an

employer is a recognized concern. See Tinsley v. Covenant Care Servs., LLC, No. 1:14-cv-0026-

ACL, 2016 WL 393577, at *8 (E.D. Mo. Feb. 2, 2016) (mentioning the possibility that individuals

may not have opted into a previously certified FLSA collective action because of fear of retaliation




4
 Plaintiffs state that a judicial disclaimer is found in “Section 2 of Plaintiffs’ proposed notice.” (ECF No. 43, p. 10).
The proposed notice form does not feature delineated sections but does have numbered paragraphs. Numbered
paragraph 2 merely informs the recipient of the existence of this case, states that the recipient may be a collective
action member, and states that the notice form is meant to advise the recipient of their rights and of the procedure for
participating in this suit. (ECF No. 17-1, p. 1). As far as the Court can tell, paragraph 2 contains no judicial disclaimer.

                                                            16
Case 4:19-cv-04007-SOH Document 51                Filed 10/16/19 Page 17 of 23 PageID #: 345



by their employer); cf. Cruz v. Lawson Software, Inc., No. Civ. 08-5900 MJD/JSM, 2010 WL

890038, at *11 (D. Minn. Jan. 5, 2010) (stating, in an FLSA Rule 23 class certification context,

that “employees are often reluctant to sue their employer based on fear of retaliation”). Courts

have sometimes alleviated this concern by approving anti-retaliation provisions in an FLSA notice

form. See Astarita v. Menard, Inc., No. 5:17-cv-6151-RK, 2018 WL 7048693, at *4 (W.D. Mo.

Dec. 7, 2018) (approving anti-retaliation provision in FLSA notice form where the complaint made

no claim or allegation of retaliation); Dolgin v. Monsanto Co., No. 4:12-cv-1793-ERW, 2013 WL

4829218, at *4 (E.D. Mo. Sept. 10, 2013) (approving anti-retaliation provision in FLSA notice

form despite the defendant’s objection).

       The Court finds that Plaintiffs’ proposed anti-retaliation provision is appropriate to provide

as much information as possible from which putative collective members “can make informed

decisions about whether to participate” in this case. Hoffmann-La Roche, 493 U.S. at 170. Thus,

the Court approves the proposed anti-retaliation provision for use in the notice form. However,

Defendants raise a fair point that this case does not involve claims or allegations of past retaliatory

conduct. To avoid the potential of misleading or confusing putative collective members into

believing that Defendants have been accused of retaliatory conduct, Plaintiffs shall include the

following language at the beginning of their anti-retaliation provision: “This case does not involve

claims or allegations that Defendants have retaliated against former or current employees.”

               2. Electronic Notice Dissemination

       Defendants lodge a host of objections related to Plaintiffs’ proposed electronic notice

dissemination. First, Defendants argue that text message and email notice is unnecessary and

should be denied. Second, Defendants argue that the Court should not allow potential opt-in

plaintiffs to electronically sign and submit consent forms. Third, Defendants argue that defense



                                                  17
Case 4:19-cv-04007-SOH Document 51                Filed 10/16/19 Page 18 of 23 PageID #: 346



counsel should be copied on any allowed email notice to the putative collective members. The

Court will separately address these arguments.

                         a. Whether to Allow Text Message and Email Notice

          Defendants object to dissemination of notice through text messaging and email.

Specifically, Defendants argue that notice dissemination via text message and email is unnecessary

because Plaintiffs have not shown that notice cannot be effectively delivered through U.S. mail.

          “The Court finds little basis for imposing a presumption that notice by mail should be the

only approved method of providing notice absent a showing by the plaintiffs that personal mailing

would be unreliable.” Simmons v. Enter. Holdings, Inc., No. 4:10-cv-625, 2011 WL 1304732, at

*1 (E.D. Mo. Apr. 6, 2011). The better course is to determine what constitutes fair and proper

notice based on the facts of each case. Id.

          “Electronic communication is commonly utilized and is an appropriate, convenient, and

efficient manner of communication with potential plaintiffs in FLSA actions.” Middleton v.

Hempstead Cty., Arkansas, No. 4:18-cv-4112-SOH, 2019 WL 3948106, at *4 (W.D. Ark. Aug.

21, 2019). The Court finds it reasonable and appropriate to allow Plaintiffs to send email notice

to the putative collective members. Thus, email notice dissemination shall be allowed, and

Plaintiffs’ proposed email notice form is approved, with the caveat that Plaintiffs must add the

judicial disclaimer language discussed above: “The Court does not encourage or discourage

participation in this case.” However, it would be needlessly repetitive to also allow notice

dissemination via text message. Thus, Plaintiffs’ request to also send notice via text message is

denied.




                                                  18
Case 4:19-cv-04007-SOH Document 51              Filed 10/16/19 Page 19 of 23 PageID #: 347



                      b. Electronic Consent Form

        Plaintiffs also seek the Court’s permission to allow potential opt-in plaintiffs to sign

consent forms electronically through the Internet service RightSignature, the hyperlink to which

would be included on the notice forms. Defendants object to the use of electronically signed opt-

in forms, arguing that requiring potential opt-in plaintiffs to return a physical consent form is

sufficient.

        The FLSA does not contain a physical signature requirement but, rather, requires only that

opt-in consent be “in writing.” 29 U.S.C. § 216(b). “[W]e live in a time when all manner of . . .

transactions are routinely cemented by electronic submission.” Dyson v. Stuart Petroleum Testers,

Inc., 308 F.R.D. 510, 517 (W.D. Tex. 2015); cf. Ark. Code Ann. § 25-32-107 (providing that an

electronic signature may be used to sign a writing and has the same force and effect as a written

signature). Indeed, individuals today routinely enter into any number of agreements electronically

using various websites, software packages, and mobile phone applications. Thus, this Court and

others within Arkansas have, of late, allowed electronic signatures from the RightSignature service

in FLSA cases. See, e.g., Harrison v. Hog Taxi, LLC, No. 5:19-cv-5025-TLB, 2019 WL 4280328,

at *6 (W.D. Ark. Sept. 10, 2019); Attaway, No. 1:19-cv-1015-SOH (W.D. Ark. Aug. 12, 2019),

ECF No. 20; McChesney v. Holtger Bros., No. 4:17-cv-0824-KGB, 2019 WL 118408, at *6 (E.D.

Ark. Jan. 7, 2019). This case is no different and the Court will allow Plaintiffs to utilize the

RightSignature service as a means for opt-in plaintiffs to sign the consent documents.

        This brings the Court to Plaintiffs’ request that the Court authorize two follow-up emails

to be sent to putative collective members who have not yet opted into the case. One proposed

follow-up email would be sent to potential opt-ins who have not responded to the mailed or emailed

notice within twenty-one days of initial notice dissemination. The other proposed follow-up would



                                                19
Case 4:19-cv-04007-SOH Document 51               Filed 10/16/19 Page 20 of 23 PageID #: 348



be emailed by the RightSignature service thirty days after the initial notice dissemination to those

who have not completed an electronic consent form.

        Defendants have not objected to Plaintiffs’ follow-up email requests. However, the Court

finds that one follow-up email is sufficient and that a second, sent only nine days later, is

unnecessary.    Plaintiffs may send a follow-up email twenty-one days after initial notice

dissemination to the potential opt-ins who have not responded to the mailed or emailed notice.

There is no need for the RightSignature service to send yet another follow-up email thirty days

after initial dissemination.

                        c. Whether Defense Counsel Should be Copied on Emails

        Finally, Defendants argue, without citing to authority, that defense counsel should be

copied on any electronic correspondence that the Court allows Plaintiffs’ counsel to send to

putative collective members. Plaintiffs argue that this request should be denied because it raises

significant issues related to attorney-client privilege and would unduly burden Plaintiffs’ counsel.

        Even without wading into the quagmire of attorney-client privilege, the Court sees no

reason to require that Plaintiffs copy defense counsel on the email notice dissemination sent to the

putative collective members. Defense counsel are familiar with the proposed notice forms, so

Defendants know what will be emailed to the putative collective members. Moreover, Defendants

are not otherwise privy to notice dissemination facilitated by U.S. mail, and they have presented

no argument or authority to persuade the Court that notice dissemination through electronic

correspondence should be treated any differently. Accordingly, the Court declines to require that

defense counsel be copied on all email notice dissemination.

                3. Contact Information

        Plaintiffs ask the Court to order Defendants to provide the following information for each



                                                20
Case 4:19-cv-04007-SOH Document 51               Filed 10/16/19 Page 21 of 23 PageID #: 349



individual meeting the collective definition, no later than seven days after approval of the notice

plan: (1) names and any known aliases; (2) last known mailing addresses; (3) all known email

addresses; (4) all known phone numbers. Defendants object to the extent that Plaintiffs seek email

addresses and phone numbers, arguing that Plaintiffs have not demonstrated a necessity for that

information that would justify invading the privacy of Defendants’ former and current employees.

       Once an FLSA action has been filed, the Court has a managerial responsibility to oversee

the joinder of additional parties to assure that the task is accomplished in an efficient and proper

way. See Hoffmann-La Roche, 493 U.S. at 170-71. To that end, the Court may authorize limited

discovery in order to facilitate notice, including discovery related to the names and addresses of

potential plaintiffs. Id. Thus, the limited discovery Plaintiffs seek “is a routine component of

court-facilitated notice in FLSA collective actions,” as employers are often directed to provide

such information to improve the accuracy of the notice and minimize undue delay. Behnken v.

Luminant Min. Co., LLC, 997 F. Supp. 2d 511, 525-26 (N.D. Tex. 2014). Indeed, courts within

the Eighth Circuit routinely order defendants to provide phone numbers and email addresses for

putative FLSA opt-in plaintiffs. See Cummings, 2015 WL 13655466, at *6 (collecting cases).

       As discussed above, the Court has found that notice shall be provided to potential collective

members both by U.S. mail and email.          Accordingly, Plaintiffs’ request for production of

information is well taken and will be granted insofar as it requests names, mailing addresses, and

email addresses.

       As for Defendants’ argument that production of email addresses would violate its current

and former employees’ privacy rights, the Court recognizes that it is ordering the production of

personal information. However, Defendants’ concerns do not warrant denial of Plaintiffs’ request

for information because they can be adequately addressed in other ways. Although Defendants



                                                21
Case 4:19-cv-04007-SOH Document 51                Filed 10/16/19 Page 22 of 23 PageID #: 350



have not done so, they could seek a protective order to protect said sensitive information. If

Defendants so desire, they are free to do so by filing a separate motion and providing a proposed

protective order. Absent such a motion, the Court orders Plaintiffs to appropriately safeguard all

produced information for the putative opt-in plaintiffs and inform any third parties utilized in the

dissemination of notice that they, likewise, must appropriately safeguard the information.

       Defendants have not objected to the proposed time in which they would produce this

information. However, the Court finds that a fourteen-day deadline for providing the information

is more reasonable than the seven days suggested by Plaintiffs. Thus, Defendants shall provide to

Plaintiffs the names, current and/or last known mailing addresses, and all known email addresses

of any individual who meets the collective definition. The list must be produced in a usable

electronic format, such as Microsoft Word or Excel. Defendants shall deliver this information to

Plaintiffs’ counsel within fourteen (14) days of the entry of this order.

                                       III. CONCLUSION

       For the above-stated reasons, Plaintiffs’ Motion for Conditional Certification, for Approval

and Distribution of Notice and for Disclosure of Contact Information (ECF No. 17) is hereby

GRANTED IN PART AND DENIED IN PART. Accordingly, the Court holds as follows:

   (1) This case is conditionally certified as a collective action pursuant to 29 U.S.C. § 216(b).

   (2) The Court approves the proposed notice of right to join lawsuit form, once edited to comply

       with this order.

   (3) The Court approves the proposed consent to join collective action form.

   (4) The Court approves sending the notice packet to potential opt-in plaintiffs via U.S. Mail.




                                                 22
Case 4:19-cv-04007-SOH Document 51               Filed 10/16/19 Page 23 of 23 PageID #: 351



   (5) The Court approves the use of email to provide notice to potential opt-in plaintiffs, as well

      as the proposed language of the notice email message, once edited to comply with this

      order.

   (6) The Court approves the utilization of www.rightsignature.com as a means for potential opt-

      in plaintiffs to sign the consent documents.

   (7) The Court approves the dissemination of one follow-up email, sent twenty-one days after

      initial dissemination to any potential opt-in plaintiff who has not responded to the initial

      notice.

   (8) Defendants are hereby directed to produce the names, current and/or last known mailing

      addresses, and all known email addresses of any individual who meets the collective

      definition. The list must be produced in a usable electronic format. Defendants shall

      deliver this information to Plaintiffs’ counsel within fourteen (14) days of the entry of this

      order, with the understanding that Plaintiffs’ counsel is to treat this information as

      confidential.

   (9) Plaintiffs shall have ninety (90) days from the date Defendants deliver the requisite contact

      information in which to distribute the notice and consent documents and to file signed

      consent forms of opt-in plaintiffs with the Court.

      IT IS SO ORDERED, this 16th day of October, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                23
